Name: COMMISSION REGULATION (EC) No 3431/93 of 14 December 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 16. 12. 93 Official Journal of the European Communities No L 314/3 COMMISSION REGULATION (EC) No 3431/93 of 14 December 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 17 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 314/4 Official Journal of the European Communities 16 . 12. 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 591 New Potatoes 43&gt;59 1 760 84'09 288 &gt; 18 12021 34-83 82938 94&gt;17 33'12 120 0702 00 9o} Tomatoes 52'07 2102 392&gt;93 100'45 344&gt;24 14360 41 &gt;60 99071 112&gt;49 39&gt;56 1.30 0703 10 19 Onions (other than seed) 10,08 407 76,07 19,44 66,64 2780 8,05 19180 21,78 7,65 1.40 0703 20 00 Garlic 104,30 4210 787,00 201,19 689,49 28761 83,33 198431 225,32 79,24 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 1.60 ex 0704 10 10 l Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90J ' ' 1.70 0704 20 00 Brussels sprouts 53,72 2 267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1 265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 116,99 4 723 882,79 225,68 773,41 32262 93,47 222582 252,74 88,88 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 29,78 1 202 224,72 57,45 196,87 8 212 23,79 56660 64,34 22,62 1,110 0705 1 1 9o| Cabbage lettuce (head lettuce) 103,07 4161 777,73 198,82 681,36 28422 82,35 196091 222,66 78,30 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8694 26,26 58568 71,55 24,98 1.140 ex 0706 90 90 Radishes 122,21 4934 922,15 235,74 807,89 33700 97,64 232506 264,01 92,84 1 150 0707 00 191 Cucumbers 65,88 2 659 497,12 127,09 435,52 18167 52,64 125342 142,33 50,05 1 160 0708 10 9o} Peas (Pisum sativum) 199,55 8056 1505,72 384,93 1319,15 55027 159,43 379644 431,09 151,60 1.170 Beans : U7(U 0708 20 9o} fpCp"S SPP'' Phaseolus 121,77 4916 918,79 234,89 804,95 33578 97,29 231659 263,05 92,51 1.1702 070829 10| Beans (Phaseolus ssp, vulga - 197 5g 7977 j 490 85 381,13 1306,12 54484 157,86 375894 426,83 150,10 0708 20 90| rts var. Compressus Saw) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 187,90 7585 1417,76 362,45 1242,08 51813 150,12 357465 405,91 142,75 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 675,84 27285 5099,41 1303,66 4467,55 186361 539,97 1285733 1 459,99 513,44 1.200.2 ex 0709 20 00  other 176,40 7185 1343,87 339,07 1 171,98 48656 140,62 335619 380,68 133,56 1.210 0709 30 00 Aubergines (egg-plants) 108,98 4 399 822,30 210,22 720,41 30051 87,07 207330 235,43 82,79 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 68,40 2 761 516,10 131,94 452,15 18861 54,64 130127 147,76 51,96 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 1.240 0709 60 10 Sweet peppers 63,37 2558 478,18 122,24 418,93 17475 50,63 120566 136,90 48,14 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 114,76 4 633 865,97 221,38 758,67 31647 91,69 218340 247,93 87,19 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 53,56 2162 404,13 103,31 354,06 14769 42,79 101896 115,70 40,69 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 46,58 1897 354,91 89,54 309,51 12850 37,13 88636 100,53 35,27 fresh 2.30 ex 0804 30 00 Pineapples, fresh 40,79 1 646 307,80 78,68 269,66 11248 32,59 77607 88,12 30,99 240 ex 0804 40 90 1 Avocados&gt; fresh 124 »48 5025 939'26 240'12 822'87 34325 "&gt;45 23^ 819 268,91 94,57 16 . 12. 93 Official Journal of the European Communities No L 314/5 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 93,02 3755 701,91 179,44 614,94 25651 74,32 176976 200,96 70,67 2.60 Sweet oranges, fresh : 2.60.1 0805 10111 0805 10 31 guines "68 S6mi"San" 29,84 1207 234,16 57,53 200,13 8076 24,33 54325 64,72 22,67 0805 10 41 t 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 0805 10 35 Maltese! 26'80 1082 202'27 JI '71 177'20 7 392 2&gt;.41 50999 s7- » 0805 10 45J Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 1 0 79 0805 1 0 39  Others 30,07 1224 229,10 57,80 199,80 8295 23,97 57217 64,90 22,76 0805 10 49J 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 49,47 1997 373,26 95,42 327,01 13641 39,52 94112 106,86 37,58 2.70.2 ex 0805 20 30  Monreales and Satsumas 33,25 1342 250,92 64,14 219,83 9170 26,56 63265 71,84 25,26 2.70.3 ex 0805 20 50  Mandarins and wilkings 38,27 1586 295,04 73,21 256,29 10482 31,03 71245 82,21 29,36 2 70 4 ex 0805 20 90 1  Tangerines and others 122,51 4946 924,43 236,33 809,88 33784 97,88 233080 264,67 93,07 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 43,43 1753 327,70 83,77 287,09 11976 34,69 82624 93,82 32,99 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 152,47 6155 1 150,46 294,11 1007,91 42044 121,82 290070 329,38 115,83 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 38,03 1535 286,99 73,36 251,43 10488 30,38 72360 82,16 28,89 2.90.2 ex 0805 40 00  pink 56,41 2277 425,69 108,82 372,94 15557 45,07 107331 121,87 42,86 2.100 0806 10 11 ) 0806 10 15 Table grapes 187,44 7567 1414,32 361,57 1239,07 51687 149,76 356597 404,92 142,40 0806 10 19] 2.110 0807 10 10 Water-melons 3,86 161 29,78 7,32 25,97 1070 3,12 7218 8,24 3,00 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 42,89 1731 323,66 82,74 283,56 11828 34,27 81607 92,66 32,58 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 119,75 4834 903,61 231,00 791,64 33023 95,68 227830 258,70 90,98 2.130 0808 10 91 0808 10 93 Apples 48,75 1968 367,90 94,05 322,31 13445 38,95 92760 105,33 37,04 0808 10 99J 2.140 Pears 2.140.1 0808 20 31 0808 20 35  Nashi 248,46 10030 1874,72 479,27 1642,42 68513 198,51 472679 536,74 188,75 0808 20 39] 2.140.2 0808 20 311 0808 20 35 Other 73,20 2955 552,35 141,20 483,91 20186 58,48 139267 158,14 55,61 0808 20 39| 2.150 0809 10 00 Apricots 105,42 4256 795,47 203,36 696,91 29071 84,23 200566 227,75 80,09 2160 0809 20 9o| Cherries 102&gt;26 4136 802'32 197&gt;13 685&gt;71 27672 83&gt;37 186B4 221,74 77,70 2.170 ex 0809 30 00 Peaches 115,95 4 681 874,94 223,67 766,53 31975 92,64 220603 250,50 88,09 No L 314/6 Official Journal of the European Communities 16. 12. 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 140,58 5675 1060,74 271,17 929,30 38765 112,32 267448 303,69 106,80 2,190 0809 40 191 PlumS 199,76 8064 1507,25 385,32 1320,49 55083 159,60 380029 431,53 151,76 2200 0810 10 90| Strawberries 454&gt;50 18349 3429,34 876,70 3004,41 125327 363,12 864651 981,83 345,28 2.205 0810 20 10 Raspberries 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1883741 2301,55 803,54 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 84,43 3408 637,06 162,86 558,12 23282 67,45 160625 182,39 64,14 Planch.^ 2.230 ex 0810 90 80 Pomegranates 58,26 2352 439,62 112,39 385,15 16066 46,55 110844 125,86 44,26 2.240 ex 0810 90 80 Khakis (including Sharon 98,15 3962 740,57 189,32 648,80 27064 78,41 186722 212,02 74,56 fruit) 2.250 ex 0810 90 30 Lychees 315,65 12743 2381,71 608,88 2086,60 87041 252,19 600510 681,89 239,80